Citation Nr: 0516844	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-07 823	)	DATE
	)
	)


THE ISSUE

Whether a June 1975 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for a back 
disability should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel














INTRODUCTION

The veteran had active military service from September 28, 
1973 to November 6, 1973.

In February 2004 the Board of Veterans' Appeals (Board) 
denied a motion by the moving party filed in March 2003 
alleging clear and unmistakable error in a June 1975 Board 
decision which denied service connection for a back 
disability.  The veteran appealed to the United States Court 
of Appeals for Veteran's Claims (Court).  In February 2005, 
the Court vacated the Board's denial and remanded the case to 
the Board for further proceedings consistent with a joint 
motion for remand filed by the parties.  In May 2005, the 
Board denied a motion for reconsideration in light of the 
February 2005 Court order.

The Board's decision of February 2004 was vacated by the 
Court's Order of October 2005 on the basis of a precedent 
decision of the Court dated in June 2003, Simmons v. 
Principi, 17 Vet. App. 104 (2003), which extended the ruling 
in Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) to RO rating decisions challenged on the 
grounds of clear and unmistakable error.

In DAV v. Gober, the Federal Circuit invalidated the rule 
codified at 38 C.F.R. § 20.1404(b) regarding the pleading 
requirements for a motion alleging clear and unmistakable 
error in a Board decision.  The former section 20.1404(b) 
invalidated by DAV v. Gober provided that the Board could 
deny a motion alleging clear and unmistakable error in a 
prior Board decision which failed to clearly and specifically 
set forth the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error. Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements under this 
section. Id. As revised following issuance of the DAV v. 
Gober Federal Circuit decision, the amended section 
20.1404(b) left intact the legal standard necessary to plead 
error, but eliminated the more stringent denial-of-motion 
criteria and replaced it with language stating that 
insufficient pleadings would be "dismissed without prejudice 
to refiling". See 66 Fed. Reg. 35903 (July 10, 2001).  This 
amendment to 38 C.F.R. § 20.1404(b) had the effect of 
allowing a claimant to re-file his motion without the adverse 
impact of finality. See 38 C.F.R. § 20.1409(b) & (c).

In the Simmons case, the Court held that to the extent its 
case law "can be read to hold that it is permissible to deny, 
rather than dismiss without prejudice [to refiling], a CUE 
[clear and unmistakable error] claim as to a prior final RO 
decision because an appellant failed to meet pleading 
specifications, such opinions have been overruled by DAV v. 
Gober, supra." Simmons, 17 Vet. App. at 114. 


FININDINGS OF FACT

1.  In the June 1975 decision, the Board determined that the 
veteran's lumbar sprain had preexisted his brief service and 
had not been aggravated by that service. Consequently, the 
Board found that there was no legal basis upon which to grant 
the service connection claim.

2.  The pleadings submitted by the moving party fail to 
clearly and specifically set forth alleged errors of fact or 
law in June1975 Board decision, the legal or factual basis 
for the allegations of error, and why the result would have 
been different but for such alleged errors.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the June 1975, Board decision in failing to grant the 
claim for entitlement to service connection for lumbar strain 
fails to meet the threshold pleading requirements for 
revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003 the moving party filed a request for review of 
the Board's June 1975 decision on the grounds of clear and 
unmistakable error.  The moving party asserts as the basis 
for his allegation of clear and unmistakable error that the 
Board in it's June 1975 decision failed to consider that part 
of the medical evidence in service which tended to contradict 
the findings of a preexisting back disorder and by so doing 
failed to grant the veteran the benefit of the doubt in this 
regard.

The evidence of record before the Board in June 1975 
consisted of the veteran's service medical records and a 
report of a VA examination conducted in February 1974.  As to 
the service medical records, the veteran's physical 
examination for service entrance on September 28, 1973 showed 
no complaint or finding referable to the back.

On October 10, 1973, the veteran was seen at the dispensary 
with complaints of low back pain which had been present for 
one day.  The examination showed point tenderness on the 
right side of the spine.  The veteran reported that the pain 
radiated down his leg.  There were spasms.  The impression 
was acute low back sprain.  The veteran was hospitalized on 
October 10, 1973 for complaints of progressive lumbar pain 
approximately 12 hours prior to admission.  He stated that 
the pain had an insidious onset after he was required to 
carry several cement blocks.  The veteran related that prior 
to this episode that he had never had any prior back 
problems.  The veteran was examined and found to have marked 
paraspinous spasms in the lumbar area.  He was placed on bed 
rest and had progressive resolution of his pain. X-rays of 
the lumbosacral spine showed no abnormality.  He was 
discharged to duty on October 26, 193 with a diagnosis of 
acute sprain of the lumbosacral region that occurred in the 
line of duty.  The hospital summary was signed by Dr. S.

The veteran was evaluated on October 26, 1973 by Dr. S.  At 
that time it was reported that the veteran sustained a 
significant injury to the lumbar spine several years ago when 
playing football.  He required frequent visits to the doctor. 
He had several episodes of pain in the lumbar area each year. 
He reported current lumbar pain after another strain.  The 
impression was chronic recurring lumbar strain, which existed 
prior to service and was not aggravated by service.  The 
veteran was admitted to a medical holding company.  

The veteran was rehospitalized on October 30, 1973 and at 
that time related, for clinical purposes, that he had 
sustained a significant injury to his lumbar spine several 
years earlier when playing football.  He added that the 
injury required frequent visits to his medical doctor and 
that he experienced several episodes each year of pain in the 
lumbar area.  He was currently experiencing lumbar pain in 
the lumbar region without radiation after another sprain.  

Physical examination showed a loss of lumbar lordosis, marked 
paraspinous spasm in the lumbar region and paraspinous spasms 
in the lumbar region.  There was paraspinous pain in the 
lumbar region on palpitation.  

It was remarked that the veteran was unfit for enlistment or 
induction into the military service.  The diagnosis was 
lumbar strain, chronic, recurrent, sustained prior to service 
when playing football, line of duty, existed prior to 
service.  This report was signed by Dr. S.

The veteran was presented thereafter to a medical board for 
evaluation and disposition.  The medical board's evaluation 
was chronic, recurrent lumbar strain, sustained prior to 
service when playing football.  It was determined that it 
existed prior to service and was not aggravated by service.  
The report was signed by three physicians including Dr. S.

A VA examination was conducted in February 1974.  At that 
time the veteran related that he was hospitalized in service 
after he slipped and fell while moving railroad ties.  The 
examiner indicated that the records of this hospitalization 
were not of record.  The veteran reported that he had a 
stress fracture of the back and a slipped disc with pain 
radiating down the right leg.  On physical examination the 
veteran was noted to have definite lumbar muscle spasm 
bilaterally and persistent in all movement.  X-rays of the 
lumbosacral spine were within normal limits and the diagnosis 
on this examination was lumbosacral strain; disc disease not 
found, and stress fracture not found.

In June 1975 the Board entered a decision denying the moving 
party entitlement to service connection for a back 
disability.  At that time the Board reviewed the entire 
evidence of record and found that it showed that the veteran 
had recurrent lumbar sprain that preexisted his service and 
underwent a flare up in service without any increase in 
disability during service.  At that time the Board found that 
the recurrent lumbar strain clearly existed prior to service.  
The Board further found that shortly after he entered active 
duty he experienced a flare-up of his preservice recurrent 
back disorder without any increase in the basic level of 
disability.

Analysis

As to the presumption of soundness, the controlling law in 
1973 provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service. 38 U.S.C. § 310 (West 1970).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 353 (West 1970); 38 
C.F.R. § 3.306 (1975).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 311, 337 (West 
1970).

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error. If 
evidence establishes the error, the prior decision shall be 
reversed or revised. 38 U.S.C.A. § 7111.

Reviews to determine whether clear and unmistakable error 
exists on a final Board decision may be initiated by the 
Board, on it's own motion, or by a party of that decision in 
accordance with 38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compiles the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal, which, had it not 
been made would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error include (1) changed diagnoses; (2) duty to assist; (3) 
evaluation of evidence. 38 C.F.R. § 20.1043(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenge, there has been a 
change in the interpretation of the statute or regulation. 38 
C.F.R. § 20.1403(e).

A claimant's motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error. Nonspecific 
allegations or failure to follow a regulation or failure to 
give due process, or any other general, nonspecific 
allegation of error, are insufficient to satisfy the 
requirement of the previous sentence. Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied. 38 C.F.R. § 20.1404(b).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision. As stated 
by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE. "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Errors constituting CUE "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made." Russell, 3 Vet. App. at 313. "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.' " Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case the moving party as noted above maintains that 
the Board in it's 1975 decision failed to consider the 
evidence in it's entirety and give him the benefit of the 
doubt and resolving such in his favor.  Specifically, he has 
pointed to the narrative summary of his initial service 
hospitalization in October 1973 that contains a history that 
the veteran had no back problems prior to this episode.  The 
same doctor on October 26, 1973 reported a preservice history 
of a football injury. The veteran maintains that because of 
the conflicting history the doctrine of reasonable doubt 
should have been considered in his favor.

In this regard, the benefit of the doubt rule does not apply 
to the Board's decision, on a motion under this subpart, as 
to whether there was clear and unmistakable error in a prior 
Board decision." 38 C.F.R. § 20.1411 (2003).

The record shows that when he was discharged from the 
hospital on October 26, 1973 the final diagnosis of sprain, 
acute, lumbar region which occurred in the line of duty.  The 
summary was signed by Dr. S.  Also of record is an orthopedic 
evaluation by the same physician also dated on October 26, 
1973 which indicated that the veteran chronic recurring 
lumbar strain which existed prior to service and was not 
aggravated by service.  However, the medical evaluation board 
which was signed by two other physicians in addition to Dr. S 
determined that it existed prior to service and was not 
aggravated by service.

Essentially, the movant allegations on this point amount to a 
disagreement as to how the medical evidence that was then of 
record was weighed and evaluated by the Board. Such an 
allegation fails on its face to establish a viable claim of 
CUE in the June 1975 decision. See 38 C.F.R. § 1403(d).  It 
is therefore concluded that the June 1975 Board decision 
denying service connection for a back disability was not 
clearly and unmistakably erroneous.  It is noted that in 
Simmons v. Principi, 17 Vet. App. 104, 115 (2003) the Court 
held that where the basis for the Board's decision denying a 
claim of CUE  is the veteran's failure to plead CUE with the 
specificity required by Fugo v. Brown, 6 Vet. App. 40 (1993), 
the remedy is dismissal without prejudice, and not denial.  
In the instant case, the veteran's arguments amount to no 
more than a dispute over how the Board in June 1975 weighed 
the evidence in his claim. Inasmuch as Fugo held that a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication does not meet the restrictive 
definition of clear and unmistakable error, the Board will 
dismiss the veteran's claim.

The Board finds the June 1975 Board decision was reasonably 
supported by the evidence then of record and the statutory 
and regulatory provisions then in effect. The Board is unable 
to find any error of fact or law in that decision..

On November 9, 2000, the Veterans Claims Assistant Act was 
signed into law. To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620- 
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)). The United States Court of Appeals for 
Veterans Claims has held that the VCAA was not applicable to 
CUE adjudications. Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).


ORDER


The claim for service connection for a back disability on the 
basis of clear and unmistakable error in the June 1975 
decision of the Board is dismissed without prejudice to 
refilling.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


